Case: 13-14345       Date Filed: 06/11/2014       Page: 1 of 2


                                                                     [DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                    No. 13-14345
                              ________________________

                              Docket No. 2:10-cv-01840-IPJ


ALABAMA GAS CORPORATION,
                                                                 Plaintiff - Appellant,

versus

TRAVELERS CASUALTY AND SURETY COMPANY,
ST. PAUL FIRE AND MARINE INSURANCE COMPANY,
ST. PAUL SURPLUS LINES INSURANCE COMPANY,
ST. PAUL MERCURY INSURANCE COMPANY,

                                                                 Defendants - Appellees.

                              ________________________

                      Appeal from the United States District Court
                         for the Northern District of Alabama
                             ________________________
                                   (June 11, 2014)


Before MARCUS and EDMONDSON, Circuit Judges, and TREADWELL, *
District Judge.


*
   Honorable Marc T. Treadwell, United States District Judge for the Middle District of Georgia,
sitting by designation.
              Case: 13-14345     Date Filed: 06/11/2014   Page: 2 of 2


PER CURIAM:


      This case is a state-law case involving a question of coverage under a series

of insurance contracts dealing with land, hazardous substances and clean-up costs.

In full opinions, the district court ruled by summary judgment for insurer and

against coverage for indemnification and against bad faith damages for the

insurer’s refusal to defend. After hearing oral argument and after deliberation, we

see no reversible error and affirm the judgment.

      Briefly stated, we agree that the occurrences that might trigger coverage in

this case happened too early -- before 1949 -- for the proved pertinent policy

periods. About bad faith, we agree that, given the circumstances, the amount of

time that elapsed before the insurer’s express denial does not equal an earlier

constructive denial. And we agree that the question of whether a PRP letter from

the EPA triggered a defense obligation was debatable before the Supreme Court of

Alabama decided the question in this case. The record will not support bad faith.

      AFFIRMED.




                                          2